In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
CAROLYN GOODEN,          *                           No. 12-596V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: June 16, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Trivalent influenza
AND HUMAN SERVICES,      *                           (“flu”) vaccine; chronic inflammatory
             Respondent. *                           demyelinating polyneuropathy
*********************                                (“CIDP”).

Lawrence R. Cohan, Esq., Anapol, Schwartz, et al., Philadelphia, PA, for
Petitioner;
Melonie J. McCall, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On June 11, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Carolyn Gooden on September 13, 2012. In her petition,
Ms. Gooden alleged that the trivalent influenza (“flu”) vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on February 24, 2010, caused her to suffer chronic inflammatory
demyelinating polyneuropathy (“CIDP”). Petitioner further alleges that she
experienced the effects from this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her condition.

      Respondent denies that petitioner suffered CIDP, or any other injury that
was caused by her flu vaccination. Respondent further denies that petitioner’s
current disabilities were caused by her flu vaccination.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $460,000.00 in the form of a check payable to petitioner,
        Carolyn Gooden. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-596V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:12-vv-00596-UNJ Document 39 Filed 06/11/14 Page 1 of 5
Case 1:12-vv-00596-UNJ Document 39 Filed 06/11/14 Page 2 of 5
Case 1:12-vv-00596-UNJ Document 39 Filed 06/11/14 Page 3 of 5
Case 1:12-vv-00596-UNJ Document 39 Filed 06/11/14 Page 4 of 5
Case 1:12-vv-00596-UNJ Document 39 Filed 06/11/14 Page 5 of 5